DETAILED ACTION
Claims 1-5, 7-19, 22-29, 32 and 33 are pending in the application. Claims 6, 20, 21, 30, and 31 have been cancelled. 



Response to Arguments
2.  	Applicant’s arguments, see page 10, filed 06/29/2022, with respect to pending claims have been fully considered and are persuasive.  The rejection of pending claims has been withdrawn. 



Allowable Subject Matter
3.  	Claims 1-5, 7-19, 22-29, 32 and 33 are allowed.
4.  	The following is an examiner’s statement of reasons for allowance:
  	“A depth camera assembly (DCA) comprising: 
  	an illumination source configured to illuminate a local area with outgoing light, the illumination source comprising a plurality of illumination blocks, each illumination block including a plurality of addressable emitters configured to emit light into the local area when activated; 
  	an active depth sensor configured to capture one or more images of the local area including reflected light comprising portions of the outgoing light reflected from one or more objects in the local area, the active depth sensor including a detector comprising: 
  	an array of macropixels, each macropixel comprising a plurality of pixels, each pixel configured to capture light from the local area including portions of the outgoing light reflected from the one or more objects in the local area, a pixel including a charge based memory element configured to store information identifying an amount of light captured by the pixel, wherein the charge based memory element comprises a charge sharing memory element configured to increment in fixed steps using a fixed charge transfer function, 
  	one or more access circuits configured to receive one or more control signals identifying a selected macropixel of the array of macropixels , and 
  	an output bus configured to receive data from each memory element included in the pixels of the selected macropixel; and 
  	2a controller coupled to the active depth sensor and configured to provide the one or more control signals to the active depth sensor identifying the selected macropixel.”

   	The closest prior art of record relied upon is Venugopalan et al (US 2018/0115364 A1) which discloses a depth cameral assembly having vertical cavity surface emitting laser (VCSEL) comprising a plurality of light sources and emitters for emitting lasers over a free space and also comprising a plurality of macro pixels also comprising a time of flight (TOF) sensor module. Jin et al (US 2019/0208150 A1) further disclosing a TOF sensor comprising a first bridge diffusion region (i.e. memory) for temporarily storing photo charges. However, the prior art taken alone, or in combination with another, fails to teach an array of macropixels, each macropixel comprising a plurality of pixels, each pixel configured to capture light from the local area including portions of the outgoing light reflected from the one or more objects in the local area, a pixel including a charge based memory element configured to store information identifying an amount of light captured by the pixel, wherein the charge based memory element comprises a charge sharing memory element configured to increment in fixed steps using a fixed charge transfer function, one or more access circuits configured to receive one or more control signals identifying a selected macropixel of the array of macropixels, and an output bus configured to receive data from each memory element included in the pixels of the selected macropixel and a controller coupled to the active depth sensor and configured to provide the one or more control signals to the active depth sensor identifying the selected micropixel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698